 Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 1 of 11 PageID #: 26




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK

       BROOKLYN TEXTILES LLC                           )
                Plaintiff,                             )       1:21-cv-03313-BMC
                                                       )
                 v.                                    )
                                                       )
       DSOURCE LLC d/b/a PPE                           )
       ADVANTAGE and DOUGLAS                           )
       STEIN a/k/a DOUG STEIN                          )
                    Defendant.                         )       JURY TRIAL DEMANDED

                                 FIRST AMENDED COMPLAINT

       Plaintiff Brooklyn Textiles LLC (“BTL” or “Plaintiff”), by and through its attorneys,

hereby alleges for its First Amended Complaint for Breach of Contract and related claims against

DSource LLC d/b/a PPE Advantage (“PPE Advantage”) and Douglas Stein a/k/a Doug Stein (“Mr.

Stein” and collectively, the “Defendants”) on personal knowledge as to its own activities and on

information and belief as to all other matters, as follows:

                                    NATURE OF THE ACTION

       1.             This is an action against the Defendants for breach of contract, unjust

enrichment, breach of implied covenant of good faith and fair dealing, conversion, fraud, and

piercing of the corporate veil to hold Mr. Stein personally liable to Plaintiff.

                                              PARTIES

       2.             Plaintiff is a New York limited liability company with a place of business at

983 Dean Street, Brooklyn, New York 11238. Plaintiff specializes in importing and exporting

various goods.
  Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 2 of 11 PageID #: 27




        3.         Upon information and belief, Defendant PPE Advantage is an Illinois Limited

Liability Company with a principal place of business at 900 N. Kingsbury Street, Apt. 900,

Chicago, IL 60611.

        4.         Upon information and belief, Defendant Douglas Stein is a citizen and

domiciliary of Illinois residing at 900 N. Kingsbury Street, Apt. 900, Chicago, IL 60611.

                                  JURISDICTION AND VENUE

        5.         This is an action for breach of contract, unjust enrichment, breach of implied

covenant of good faith and fair dealing, conversion, fraud, and piercing of the corporate veil.

        6.         Subject matter jurisdiction over the claims is conferred upon this Court by 28

U.S.C. § 1332 (federal diversity jurisdiction).

        7.         Plaintiff’s sole member, George Popescu, is domiciled in, and is a citizen of,

the State of New York.

        8.         Defendant PPE Advantage’s sole member, Mr. Stein, is domiciled in, and is a

citizen of, the state of Illinois. Defendant Mr. Stein is domiciled in, and is a citizen of, the state of

Illinois.

        9.         The amount in controversy exceeds $75,000.

        10.        This Court also has personal jurisdiction over Defendants because, upon

information and belief, Defendants maintain continuous and systematic contacts within the state,

derive substantial revenue from the state, and have committed acts giving rise to this action within

New York and within this District.

        11.        The exercise of personal jurisdiction comports with Defendants’ right to due

process, because Defendants have purposefully availed themselves of the privilege of conducting




                                                   3
 Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 3 of 11 PageID #: 28




activities nationally, including within the Eastern District of New York, such that they should

reasonably anticipate being hailed into court here.

          12.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c) and §

1400(b) at least because Plaintiff resides within this District, and Defendants transact business

within this District, including their agreement and business dealings with Plaintiff in this District.

                                         BACKGROUND

          13.         On or about December 8, 2020, Plaintiff placed an order with Defendants for

manufacturing and delivery of 35,000 boxes of PRINCE brand nitrile examination gloves, a total

of 3,500,000 gloves (the “Goods”), for a total cost of $315,000 to be paid to Defendants.

          14.      On or about December 11, 2020, Plaintiff paid Defendants $94,500,

representing a 30% deposit on the Goods as well as a CIF Fee, as reflected in an invoice

#DSL120820.

          15.      During the ordering process, as well as afterward, Plaintiff made it abundantly

clear on numerous occasions that time is of the essence for delivery of the Goods, and that delivery

was expected promptly.

          16.      On December 15, 2020, 4 days after the initial deposit had been paid,

Defendants conveyed to Plaintiff that Defendants’ expectation was that the shipment from

Malaysia would begin in the middle of January, for delivery in the middle of February.

          17.      On January 5, 2021, Defendants stated that they expected the Goods to ship at

the end of January.

          18.      On January 19, 2021, Defendants responded to the question of whether the

Goods would ship on a new date of February 10, 2021 with the statement that it “[s]hould be

close.”




                                                  4
 Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 4 of 11 PageID #: 29




       19.         On February 3, 2021, Defendants provided an update to Plaintiff, saying that

they had “solid news for your container,” but that they were “looking for a little more patience,”

as they were “trying to book 10 sail dates and 10 inspections.”

       20.         On February 10, 2021, Defendants stated to Plaintiff that the Goods would be

“shipping this month.”

       21.         On February 18, 2021, a message was sent to Defendants for an update on the

expected shipping date, and Mr. Stein’s colleague indicated that Mr. Stein was on vacation in

Hawaii.

       22.         On February 27, 2021, Defendants indicated to Plaintiff that the Goods would

be shipping on March 16, 2021.

       23.         Consequently, on March 17, 2021, Plaintiff paid Defendants the remaining

balance of $220,500.

       24.         On or about March 31, 2021, Defendants sent a “container loading video” to

Plaintiff purportedly depicting the loading of the Goods at the port.

       25.         On April 12, 2021, Defendants sent an email to Plaintiff enclosing an arrival

notice and stating “[y]our container should be arriving soon.”

       26.         On April 16, 2021, Defendants sent an email apologizing to Plaintiff for

representing to Plaintiff that their container would be arriving soon and stating that they had

confused a different container for Plaintiff’s container when they said it was arriving soon, and

that since they had sent the loading video to Plaintiff on March 31, 2021, there is no way it could

get here that fast, but that Plaintiff’s container was expected at the beginning of May with “end of

April possible.”




                                                 5
 Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 5 of 11 PageID #: 30




       27.         Upon information and belief, Defendants confused which container was

Plaintiff’s because they did not have one-to-one correspondence between orders placed with

Defendants and incoming shipments from their suppliers in Malaysia and elsewhere, but instead

were taking more orders and corresponding payments from customers than they could possibly fill

in a timely manner given the number of containers they had scheduled for shipment to the United

States (the “Fraudulent Scheme”).

       28.         Upon information and belief, Mr. Stein used the corporate entity of PPE

Advantage to conduct the Fraudulent Scheme with the hope of avoiding personal liability for his

fraudulent conduct.

       29.         On April 28, 2021, Plaintiff asked Defendants for a return of the money that had

been paid to Defendants after learning that the shipment was purportedly stuck in Korea, and

delivery was not expected until June 2021.

       30.         Defendants denied responsibility for the delays and refused to refund Plaintiff.

       31.         Due to the time-sensitive nature of Plaintiff’s purchase orders, Plaintiff no

longer needs the goods as a direct result of Defendants’ conduct.

       32.         Defendants have acted in bad faith and continue to evade attempts to refund

payment.

                             COUNT I: BREACH OF CONTRACT

       33.         Plaintiff re-alleges and incorporates the allegations in each of the paragraphs in

this Complaint as if fully set forth herein.

       34.         Plaintiff and Defendants entered into a contract. Plaintiff submitted, and

Defendants accepted, a purchase order from Plaintiff on December 8, 2020.




                                                 6
 Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 6 of 11 PageID #: 31




       35.         Defendants acknowledged receipt of the purchase orders and accepted payment

for the same on December 11, 2020.

       36.         Defendants had a duty to deliver the Goods in the purchase orders in a timely

manner.

       37.         Defendants failed to deliver the Goods.

       38.         Defendants breached its obligations under its contracts to deliver the Goods.

       39.         Defendants continues to hold Plaintiff’s funds as a deposit.

       40.         Plaintiff has suffered harm as a result of Defendants’ breach, including, without

limitation, lost revenue and funds.

       41.         Accordingly, Defendants are liable for all Plaintiff’s damages herein including

$315,000 of actual monetary damages, $100,000 of punitive damages, and Plaintiff’s reasonable

attorneys’ fees which continue to accumulate.

                COUNT II: BREACH OF IMPLIED COVENANT OF GOOD

                                  FAITH AND FAIR DEALING

       42.         Plaintiff re-alleges and incorporates the allegations in each of the paragraphs in

this Complaint as if fully set forth herein.

       43.         The contract between Plaintiff and Defendants is or were existing contracts. The

contracts include an implied covenant of good faith and fair dealing.

       44.         Defendants acted in bad faith, and with improper motive, as described herein,

in breach of the implied covenant of good faith and fair dealing.

       45.         Defendants’ actions violated the reasonable and justifiable expectations of

Plaintiff under the terms of the agreement, and have the effect of injuring Plaintiffs’ rights to

receive the fruits of the agreement.




                                                 7
  Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 7 of 11 PageID #: 32




        46.        In particular, Defendants’ actions caused Plaintiff injury due to its loss of

revenue and funds.

        47.        Defendants’ breaches were and are a substantial factor in directly and

proximately causing damages to Plaintiff.

        48.        Accordingly, Defendants are liable for all Plaintiff’s damages herein including

$315,000 of actual monetary damages, $100,000 of punitive damages, and Plaintiff’s reasonable

attorneys’ fees which continue to accumulate.

                               COUNT III: UNJUST ENRICHMENT

        49.        Plaintiff re-alleges and incorporates the allegations in each of the paragraphs in

this Complaint as if fully set forth herein.

        50.        Defendants have received valuable property from Plaintiff, including its funds.

        51.        By so doing, Defendants have unjustly enriched themselves to the detriment of

Plaintiff.

        52.        Plaintiff has been damaged by Defendants’ unjust enrichment.

        53.        Accordingly, Defendants are liable for all Plaintiff’s damages herein including

$315,000 of actual monetary damages, $100,000 of punitive damages, and Plaintiff’s reasonable

attorneys’ fees which continue to accumulate.

                                   COUNT IV: CONVERSION

        54.        Plaintiff re-alleges and incorporates the allegations in each of the paragraphs in

this Complaint as if fully set forth herein.

        55.        Defendants wrongfully exercised dominion and control over Plaintiff’s property

and, by failing to safeguard the same, converted Plaintiff’s property without legal justification,

authorization, or privilege.




                                                 8
 Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 8 of 11 PageID #: 33




       56.         As a result of Defendants’ conduct, Plaintiff has been damaged, and continues

to be damaged.

       57.         Accordingly, Defendants are liable for all Plaintiff’s damages herein including

$315,000 of actual monetary damages, $100,000 of punitive damages, and Plaintiff’s reasonable

attorneys’ fees which continue to accumulate.

                                        COUNT V: FRAUD

       58.         Plaintiff re-alleges and incorporates the allegations in each of the paragraphs in

this Complaint as if fully set forth herein.

       59.         Defendants knowingly and intentionally induced Plaintiff into paying $315,000

for the Goods using representations that the Goods would be delivered in a timely manner,

knowing that the Goods could not be delivered in a timely manner.

       60.         Plaintiff reasonably relied on the false representations made by Defendants and

was harmed as a result of said reliance, since Defendants failed to deliver the Goods to Plaintiff in

a timely manner, thereby depriving Plaintiff of money rightfully belonging to Plaintiff.

       61.         Defendants’ misrepresentations caused Plaintiff to be damaged because

Plaintiff would not have paid either the deposit nor the remaining balance on the Goods had

Plaintiff known the truth regarding the plausible and likely timing for the delivery of the Goods.

       62.         Accordingly, Defendants are liable for all Plaintiff’s damages herein including

$315,000 of actual monetary damages, $100,000 of punitive damages, and Plaintiff’s reasonable

attorneys’ fees which continue to accumulate.

        COUNT VI: PIERCE THE CORPORATE VEIL/ALTER-EGO LIABILITY

       63.         Plaintiff re-alleges and incorporates the allegations in each of the paragraphs in

this Complaint as if fully set forth herein.




                                                 9
  Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 9 of 11 PageID #: 34




        64.             Mr. Stein abused the corporate entity by repeatedly misrepresenting to Plaintiff

the actual likelihood of Plaintiff’s expectations being met for when the Goods would be shipped.

        65.             Mr. Stein abused the corporate entity by misrepresenting to Plaintiff the actual

expected arrival date for the Goods in the United States once they had shipped.

        66.             Mr. Stein abused the corporate entity through fraud, wrongdoing and injustice

to avoid its legal obligation to remunerate Plaintiff after it knew it could not reasonably fulfill its

duties under its agreement with Plaintiff to timely deliver the Goods to Plaintiff.

        67.             Mr. Stein abused the corporate entity through fraud, wrongdoing and injustice,

when he misrepresented to Plaintiff the actual likelihood of Plaintiff’s expectations being met for

when the Goods would be shipped, misrepresented to Plaintiff the actual expected arrival date for

the Goods in the United States once they had shipped, by avoiding remuneration of Plaintiff

through statements he knew were false, and did so for the purpose of obtaining personal benefits

at Plaintiff's expense.

        68.             Upon information and belief, Mr. Stein owns 100% of the interest in PPE

Advantage.

        69.             Upon information and belief, Mr. Stein has failed to adhere to the formalities of

corporate existence for PPE Advantage in that he failed, among other things, to: (a) keep adequate

records relating to the governance of corporate affairs and accounting of finances, (b) retain, before

distribution to himself, earnings from PPE Advantage’s operations in an amount sufficient to meet

financial obligations to Plaintiff, and (c) to maintain the LLC in good standing with the secretary

of state in Illinois.

        70.             Moreover, upon information and belief, Mr. Stein conducted the business of

PPE Advantage in disregard of corporate formalities, in a manner that suited personal convenience,




                                                     10
 Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 10 of 11 PageID #: 35




and for an improper purpose-namely, to perpetuate the Fraudulent Scheme directly involving

Plaintiff and absolve himself of any contractual liability to Plaintiff.

       71.         Mr. Stein should be held individually liable because he participated in and had

knowledge of the misrepresentations and fraudulent statements made throughout the course of

dealings between Plaintiff and Defendants.

       72.         Mr. Stein should be held individually liable for the actions of PPE Advantage

with respect to each of the other claims in this complaint, including breach of contract, unjust

enrichment, breach of implied covenant of good faith and fair dealing, conversion, and fraud.

       73.         The corporate veil should be pierced here because PPE Advantage has been

dominated by Mr. Stein and the separate corporate identity of PPE Advantage has been so

disregarded, that Mr. Stein was primarily transacting Mr. Stein’s business rather than the

corporation’s business.

       74.         Accordingly, Plaintiff is entitled to have the Court pierce the corporate veil and

hold the Defendant Mr. Stein personally liable for all Plaintiff’s damages herein including

$315,000 of actual monetary damages, $100,000 of punitive damages, and Plaintiff’s reasonable

attorneys’ fees which continue to accumulate.

                                     PRAYER FOR RELIEF

             WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant as follows:

       A.           Granting judgment in favor of Plaintiff and against Defendant on all claims and

a final judgment incorporating the same;

       B.           Adjudging that Defendants have breached the contract between the parties;

       C.           On Count I, damages in the amount of $315,000 plus interest;




                                                  11
 Case 1:21-cv-03313-BMC Document 6 Filed 06/14/21 Page 11 of 11 PageID #: 36




       D.          On Count II, damages in the amount of $315,000 plus interest;

       E.          On Count III, damages in the amount of $315,000 plus interest;

       F.          On Count IV, damages in the amount of $315,000 plus interest;

       G.          On Count V, damages in the amount of $315,000 plus interest;

       H.          On Count VI, damages in the amount of $315,000 plus interest;

       I.          On all counts, an award of punitive damages in the amount of $100,000;

       J.          On all counts, an award of restitution and disgorgement of ill-begotten profits;

       K.          On all counts, an award of the fees, costs and disbursements, and interest,

expended in connection with any actions taken to investigate and confirm the claims made herein;

       L.          On all counts, declaring Plaintiff as the prevailing party and awarding Plaintiff

its reasonable attorneys’ fees; and

       M.          Grant such other and further relief as the Court may deem just and proper.

                              DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and the Seventh

Amendment, Plaintiff demands a trial by jury on all claims and issues so triable.




New York, New York
Dated: June 14, 2021

                                                        By: /s/ Serge Krimnus
                                                            Serge Krimnus, Esq.
                                                            Andrew D. Bochner, Esq.
                                                            Paul L. Fraulo, Esq.
                                                            Bochner IP, PLLC
                                                            295 Madison Avenue, 12th Floor
                                                            New York, New York 10017
                                                            (646) 971-0685
                                                            Attorneys for Plaintiff




                                                12
